DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "first and second positions along the length of the tank which coincide with the first and second hollow truncated conical regions of the hollow central portion respectively" in lines 5-7. It is unclear whether the “first and second positions” are different from the “first and second positions” recited in claim 1 at lines 8-10 or different positions. For purposes of examination, this limitation will be interpreted as “third and fourth positions along the length of the tank which coincide with the first and second hollow truncated conical regions of the hollow central portion respectively,” since the positions of claim 5 are defined differently from the first and second positions in claim 1.  
Claim 8 recites the limitation “the ratio…is at least 10, preferably at least 20, more preferably at least 50” in lines 1-4. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites “An organic composite gas storage tank according to claim 1 formed from a laminate material.” It is unclear what is formed from a laminate material. Is this referring to the entire tank? Or some component of the tank? For purposes of examination, this limitation will be interpreted as “An organic composite gas storage tank according to claim 1, wherein the tank comprises a laminate material.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0277447 to Rocher (hereinafter, “Rocher”) in view of U.S. Pub. 2005/0260373 to DeLay et al. (hereinafter, “DeLay”).
Regarding claim 1, Rocher discloses an organic composite gas storage tank (container, Fig. 1B) comprising: a hollow central portion (wall 3, Fig. 1B) which is substantially cylindrical (wall 3 has a circular cross-section, para. [0024]; Fig. 1A) and formed integrally with first and second end portions (end portions 111, Fig. 3C) and which defines a longitudinal tank axis (axis extending through both end portions, see Fig. 1B); the first end portion (annotated Fig. 5B below) comprising a hollow truncated conical region (annotated Fig. 5B) which meets the hollow central portion (annotated Fig. 5B) at a first end thereof (annotated Fig. 5B), the outer and inner radii (radii from longitudinal tank axis, see annotated Fig. 5B) of the hollow truncated conical region (annotated Fig. 5B) decreasing in a direction along the longitudinal tank axis away from the hollow central portion (radius of the hollow truncated conical region decreases away from the hollow central portion, Fig. 5B); and an organic fibre winding (winding 9 is formed of carbon fibers, para. [0024]; Fig. 5B) extending at least between first and second positions (layer formed by winding 9 extends along entire length of tank, see Fig. 1B) along the length of the tank (Fig. 1B) which coincide with the hollow truncated conical region (annotated Fig. 5B) of the first end portion (annotated Fig. 5B) and the hollow cylindrical portion (annotated Fig. 5B) respectively.

    PNG
    media_image1.png
    519
    571
    media_image1.png
    Greyscale

Rocher Annotated Figure 5B
Rocher does not expressly disclose the organic fibre winding having windings in planes which are inclined to the longitudinal tank axis.
DeLay teaches a pressure vessel having a cylindrical body, a first end, and a second end, and a composite overwrap that extends over the cylindrical body and first and second ends (Abstract). DeLay teaches that the composite overwrap is formed from carbon fibers (para. [0014]). DeLay teaches that the fibers are inclined with respect to the longitudinal axis of the vessel, and in particular, the fibers may have an angle between 35° and 75° with respect to the longitudinal axis (paras. [0036], [0084]). DeLay teaches that this arrangement allows the pressure vessel to withstand impacts without increasing weight (paras. [0005]-[0006]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher to have the organic fibre winding in planes that are inclined to the longitudinal tank axis, and in particular to have loops inclined at an angle between 45° and 60° as taught by DeLay for the purpose of providing a robust tank that is lightweight, as recognized by DeLay (paras. [0005]-[0006]), and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Regarding claim 3, Rocher further discloses the first end portion (annotated Fig. 5B) comprises a cylindrical region (annotated Fig. 5B) which meets an end of the hollow truncated conical portion (annotated Fig. 5B) remote from the hollow central portion of the tank (the cylindrical region is at an end of the hollow truncated conical portion furthest from the hollow central portion, annotated Fig. 5B).
Regarding claim 4, Rocher further discloses a hollow metal end-fitting (tip 111 is metal, paras. [0025], [0028]) having a hollow cylindrical portion (cylindrical portion opposite portion 119, Fig. 3C) the outer surface of which is in contact with the inner surface of the cylindrical region of the first end portion (Fig. 1B), and a hollow truncated conical portion (portion of tip 111 between cylindrical portion and portion 119, Fig. 3C) extending from the hollow cylindrical portion (Fig. 3C) towards the hollow central portion of the tank (annotated Fig. 5B), the hollow truncated conical portion (Fig. 3C) of the metal end-fitting (tip 111) being embedded within the wall of the hollow truncated conical region of the first end portion (see Fig. 1B).
Regarding claim 6, Rocher further discloses a polymer liner (inner layer 5 is a thermoplastic, para. [0030]) in contact with the internal surface of the tank (Fig. 1B).
Regarding claim 9, Rocher further discloses the tank is formed from a laminate material (fiber layer 7 is formed from a flat sheet, see Figs. 3-4).
Regarding claim 10, Rocher as modified by DeLay already includes loops of the organic fibre winding are inclined to the longitudinal tank axis at an angle between 45° and 60° (DeLay at paras. [0036], [0084]).
Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rocher in view of DeLay and in further view of U.S. Pat. 5,025,943 to Forsman (hereinafter, “Forsman”).
Regarding claim 2, Rocher in view of DeLay does not expressly disclose the hollow truncated conical region of the first end portion has a wall thickness, defined at a given position along the longitudinal tank axis by the difference between the outer and inner radii of the tank at that position, which decreases in a direction along the longitudinal tank axis away from the hollow central portion.
Forsman teaches a fiber reinforced tank having a cylindrical hollow central portion and two opposing end portions (Abstract). Forsman teaches a hollow truncated conical region at the first end portion (end 20b, Figs. 1-2). The first end portion (end 20b) has a wall thickness that decreases in a direction along the longitudinal tank axis away from the hollow central portion (col. 4, ll. 13-17; Fig. 2). Forsman teaches that reducing the thickness in this region reduces stresses, and allows the vessel to withstand higher internal pressures (col. 2, ll. 11-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher/DeLay to have a wall thickness of the hollow truncated conical region of the first end portion decrease in a direction along the longitudinal axis away from the hollow central portion as taught by Forsman for the purpose of reducing stresses in this region, as recognized by Forsman (col. 2, ll. 11-17).
Regarding claim 5, Rocher as modified by DeLay already includes the organic composite fibre winding having windings in planes which are inclined to the longitudinal tank axis (see rejection of claim 1, above).
Rocher in view of DeLay does not disclose the hollow central portion comprises first and second hollow truncated conical portions, the external radius of a given hollow truncated conical region decreasing in a direction towards a corresponding end portion, and wherein the tank comprises an organic composite fibre winding extending between first and second positions along the length of the tank which coincide with the first and second hollow truncated conical regions of the hollow central portion respectively.
Forsman teaches a fiber reinforced tank having a cylindrical portion and two opposing end portions (Abstract). Forsman teaches that the cylindrical portion has first and second hollow truncated conical portions with an external radius decreasing in a direction towards the end portion (see annotated Fig. 2 below; Fig. 1; col. 1, ll. 37-58; col. 3, ll. 46-56). Forsman teaches that organic composite fiber winding extends along the length of the tank including over the first and second hollow truncated conical portions (col. 2, ll. 28-36; Fig. 2). Forsman teaches that the hollow truncated conical portions with decreasing diameter provide a more even transition of fiber windings between the central portion and the end portions (col. 1, ll. 52-58), which reduces stress in this transition region (col. 2, ll. 11-17).

    PNG
    media_image2.png
    318
    776
    media_image2.png
    Greyscale

Forsman Annotated Figure 2
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher/DeLay to form first and second hollow truncated conical portions having diameters decreasing towards the corresponding end portions and fiber winding extending over first and second positions on the first and second hollow truncated conical portions as taught by Forsman for the purpose of providing a more even transition of fiber windings between the central portion and the end portions, as recognized by Forsman (col. 1, ll. 52-58).
Regarding claim 7, Rocher in view of DeLay does not expressly disclose the hollow truncated conical region of the first end portion has a semi-vertical angle less than or equal to 45°. 
Forsman teaches a fiber reinforced tank having a cylindrical hollow central portion and two opposing end portions (Abstract). Forsman teaches a hollow truncated conical region at the first end portion (end 20b, Figs. 1-2). Forsman teaches that the hollow truncated conical region has an angle α, which may be about 4° (col. 3, ll. 46-56). Forsman teaches that the angled conical region provides a more even transition of fiber windings between the central portion and the end portions (col. 1, ll. 52-58), which reduces stress in this transition region (col. 2, ll. 11-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher/DeLay to have the hollow truncated conical region of the first end portion have a semi-vertical angle less than 45° as taught by Forsman for the purpose of providing a more even transition of fiber windings between the central portion and the end portions, as recognized by Forsman (col. 1, ll. 52-58), and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rocher in view of DeLay and in further view of U.S. Pub. 2015/0316207 to Laney (hereinafter, “Laney”).
Regarding claim 8, Rocher discloses the gas storage tank above, and further teaches that the container “can have a considerable length” and “some advantages of the present invention prove to be more and more useful, the longer the container is relative to its diameter” (para. [0025]). However, Rocher does not expressly disclose the ratio of the length of the hollow central portion to the maximum external diameter of the hollow central portion is at least 10, preferably at least 20, more preferably at least 50. 
Laney teaches a pressure vessel having a cylindrical portion and two end portions on either side (Abstract, Fig. 1). Laney teaches that the diameter and length of the cylindrical portion are variable (para. [0029]). Laney teaches that the length may range from 6 inches to more than 70 feet, and the diameter may range from 9 inches to more than 13 feet (para. [0029]). Laney teaches that the body may be any diameter and length, and is selected as suitable for the particular application and conditions where the pressure vessel will be used (para. [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher/DeLay to select a length and diameter of the tank such that a ratio of the length of the hollow central portion to the maximum external diameter of the hollow central portion is at least 10, as taught by Rocher and Laney, for the purpose of having a size that is suitable for the particular purpose (Laney, para. [0029]), and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 100,282 to Goodwyn discloses a tank having a cylindrical central portion and hollow truncated conical regions on either end (Fig. 2).
JP 2013015175 to Kobayashi et al. discloses a tank having a cylindrical central portion and hollow truncated conical regions on either end (Figs. 1-2).
U.S. Pub. 2015/0240993 to DeLay discloses a pressure vessel having carbon fiber wrapped around the tank at an incline relative to the longitudinal axis (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733